PER CURIAM.
Upon petition for rehearing it is insisted that the court misread the drawings in evidence and erred in holding that, in defendant’s device, “the negative is carried by clamps upon the inner and under portion of the outer frame and the inner frame is used solely for the purpose of hermetically sealing the negative within the outer frame.” 51 F.(2d) 199, 201. A model of defendant’s frame is now presented, and from this it appears that the court did make the error suggested. It follows that the portion of the opinion above quoted should he modified to conform to the fact, which is, that the negative is carried by clamps upon the inner frame to which it is hermetically sealed by pressure and a rubber strip; and the inner frame is then firmly attached tó the outer frame, before use, by pairs of set screws, the opening between the inner and outer frames being sealed by a vertical curtain of flexible rubber cloth.
The foregoing correction in no way requires a different conclusion than that heretofore reached. The two frames of the defendant’s device must still be considered as operatively and functionally integral, and the manner of operation of the device as substantially different from that of the patent (Koppe, No. 1,396,962).
The petition for a rehearing is denied.